Name: Commission Implementing Regulation (EU) 2015/2080 of 18 November 2015 amending Regulation (EC) No 2535/2001 as regards the management of import tariff quotas for dairy products originating in Ukraine and the removal of an import tariff quota for dairy products originating in Moldova
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade;  Europe;  processed agricultural produce;  international trade;  agricultural policy
 Date Published: nan

 19.11.2015 EN Official Journal of the European Union L 302/77 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2080 of 18 November 2015 amending Regulation (EC) No 2535/2001 as regards the management of import tariff quotas for dairy products originating in Ukraine and the removal of an import tariff quota for dairy products originating in Moldova THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 187 thereof, Whereas: (1) By Council Decision 2014/668/EU (2), the Council authorised the signing, on behalf of the European Union, and provisional application, of the Association Agreement between the European Union and its Member States, of the one part, and the Ukraine, of the other part. Title IV of that Agreement and Annex I-A to Chapter I thereto, provide for the elimination of customs duties on imports of goods originating in Ukraine and for tariff rate quotas three of which relate to dairy products. Pending the entry into force of the Agreement, in accordance with Regulation (EU) No 374/2014 of the European Parliament and of the Council (3), the import tariff rate quotas for dairy products for Ukraine have been included by Commission Implementing Regulations (EU) No 415/2014 (4) and (EU) No 1165/2014 (5) in Annex I to Commission Regulation (EC) No 2535/2001 (6) up to 31 December 2015. The Association Agreement will be provisionally applied as of 1 January 2016. (2) It is therefore appropriate to complete Part L of Annex I to Regulation (EC) No 2535/2001 with the import tariff rate quotas for dairy products for Ukraine for the quota periods from 1 January 2016 onwards. (3) By Council Decision 2014/492/EU (7), the Council authorised the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part. Article 147 of that Agreement provides for the elimination of customs duties on imports into the European Union. Council Regulation (EC) No 55/2008 (8) introducing autonomous trade preferences for the Republic of Moldova and providing for an import quota for dairy products referred to in Article 5(j) of Regulation (EC) No 2535/2001 applies until 31 December 2015. It is therefore appropriate to delete the provisions relating to the import quota for dairy products for Moldova from Regulation (EC) No 2535/2001. (4) Regulation (EC) No 2535/2001 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2535/2001 is amended as follows: (1) in Article 5, point (j) is deleted; (2) in Article 19(1), point (i) is deleted; (3) Annex I is amended as follows: (a) Part J is deleted; (b) Part L is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply for the quota period from 1 January 2016 onwards. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Council Decision 2014/668/EU of 23 June 2014 on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards Title III (with the exception of the provisions relating to the treatment of third-country nationals legally employed as workers in the territory of the other Party) and Titles IV, V, VI and VII thereof, as well as the related Annexes and Protocols (OJ L 278, 20.9.2014, p. 1). (3) Regulation (EU) No 374/2014 of the European Parliament and of the Council of 16 April 2014 on the reduction or elimination of customs duties on goods originating in Ukraine (OJ L 118, 22.4.2014, p. 1). (4) Commission Implementing Regulation (EU) No 415/2014 of 23 April 2014 amending and derogating from Regulation (EC) No 2535/2001 as regards the management of the tariff quotas for dairy products originating in Ukraine (OJ L 121, 24.4.2014, p. 49). (5) Commission Implementing Regulation (EU) No 1165/2014 of 31 October 2014 amending Regulation (EC) No 2535/2001 as regards the management of the tariff quotas for dairy products originating in Ukraine (OJ L 314, 31.10.2014, p. 7). (6) Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas (OJ L 341, 22.12.2001, p. 29). (7) Council Decision 2014/492/EU of 16 June 2014 on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (OJ L 260, 30.8.2014, p. 1). (8) OJ L 20, 24.1.2008, p. 1. ANNEX I. L TARIFF QUOTAS REFERRED TO IN THE APPENDIX TO ANNEX I-A TO CHAPTER I TO THE ASSOCIATION AGREEMENT WITH UKRAINE Quota Number CN Code Description (1) Country of origin Import period Quota quantity (in tonnes in product weight) Quota quantity Six-monthly (in tonnes in product weight) Import duty (EUR/100 kg net weight) 09. 4600 0401 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 Milk and cream, not in powder, granules or other solid forms; yoghurt, not flavoured or containing added fruit, nuts or cocoa; fermented or acidified milk products, not flavoured or containing added fruit, nuts or cocoa and not in powder, granules or other solid forms UKRAINE Year 2016 Year 2017 Year 2018 Year 2019 Year 2020 Year 2021 and following 8 000 8 400 8 800 9 200 9 600 10 000 4 000 4 200 4 400 4 600 4 800 5 000 0 09. 4601 0402 10 0402 21 0402 29 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0404 90 21 0404 90 23 0404 90 29 0404 90 81 0404 90 83 0404 90 89 Milk and cream, in powder, granules or other solid forms; fermented or acidified milk products, in powder, granules or other solid forms, not flavoured or containing added fruit, nuts or cocoa; products consisting of natural milk constituents, not elsewhere specified or included UKRAINE Year 2016 Year 2017 Year 2018 Year 2019 Year 2020 Year 2021 and following 1 500 2 200 2 900 3 600 4 300 5 000 750 1 100 1 450 1 800 2 150 2 500 0 09. 4602 0405 10 0405 20 90 0405 90 Butter and other fats and oils derived from milk; dairy spreads of a fat content, by weight, of more than 75 % but less than 80 % UKRAINE Year 2016 Year 2017 Year 2018 Year 2019 Year 2020 Year 2021 and following 1 500 1 800 2 100 2 400 2 700 3 000 750 900 1 050 1 200 1 350 1 500 0 (1) Notwithstanding the rules on the interpretation of the Combined Nomenclature, the wording of the description of products shall be regarded as merely indicative, since the applicability of the preferential arrangements is determined, within the context of this Annex, by the scope of the CN codes.